Citation Nr: 1117456	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of L4-5, L5-S1, with low back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which increased the 10 percent rating to 20 percent for his low back disability, effective June 2005.  The Veteran disagreed with the 20 percent rating, and the instant appeal ensued.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran has not alleged unemployability.  He reports that he is retired as a result of longevity.  Hearing transcript (T.) at 14.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran claims that his service-connected DDD of L4-5, L5-S1, with low back strain, is more severe than the current evaluation reflects.  He maintains that he has pain, tingling in his legs, and loss of balance as a result of this low back disability.  He also maintains that he uses a back brace and requires a cane because of this disability.  

The Veteran testified at his January 2011 Travel Board hearing that he was seen for his low back disability for treatment and medication checks every three months by the VA.  He says he routinely receives examinations at those times.  T. at 9.  He identified the VA Medical Centers in Albany and Dublin.  T. at 10.  A review of the record reveals that although the record was held open for 30 days to submit additional treatment records, no records of VA treatment are associated with the claim folder related to the Veteran's low back since October 2007.  However, any additional records from VA regarding treatment for the Veteran's back disability must nevertheless be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, a review of the claims folder indicates that the Veteran has exhibited some symptoms of a neurological nature.  If indeed the Veteran has neurological objective abnormalities associated with his back disorder, they should be evaluated separately under the appropriate diagnostic codes.  Therefore, since he has made complaints that may be related to his service-connected back disability, VA examination should be performed and if those findings of a neurological nature are consistent with his back disability, they should be so rated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, specifically from the Dublin and Albany facilities, since October 2007 and associate them with the claims folder.  Any negative development should be included in the claims file. 

2.  The Veteran should undergo VA orthopedic and neurological examinations to determine the current severity of the Veteran's service-connected DDD of L4-5, L5-S1, with low back strain and whether he has any neurologic impairment associated with his service-connected DDD of L4-5, L5-S1, with low back strain.  The claims file must be made available for review prior to the examination.  Any and all indicated evaluations, studies, and tests, to include range of motion testing, deemed necessary by the examiner should be accomplished.  

The orthopedic examiner should indicate whether there is forward flexion of the thoracolumbar spine less than 30 degrees or favorable ankylosis of the thoracolumbar spine.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must also comment on whether there is any evidence that the Veteran has experienced incapacitating episodes of at least 4 weeks but less than 6 weeks within the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The neurologic examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran has any neurologic impairment, and if so, whether it is causally or etiologically related to the service-connected DDD of L4-5, L5-S1, with low back strain.  If neurological impairment is identified and attributed to the Veteran's lumbar spine disability, the examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the effected nerve group(s). 

A clear rationale for all opinions rendered must be made. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Thereafter, the RO/AMC will readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal,  They should be given an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


